Exhibit Brink’s Home Security Holdings, Inc. Irving, Texas Plan for Deferral of Directors’ Fees Brink’s Home Security Holdings, Inc. Plan for Deferral of Directors’ Fees 1.Election to Participate.Any director (“Participant”) of Brink’s Home Security Holdings, Inc. (the “Company”) who is entitled to receive fees for services as hereinafter provided may become a Participant in this Plan for Deferral of Directors’ Fees (the “Plan”) by giving to the Company a written election in accordance with this paragraph 1.Participation in the Plan shall be effective and, subject to paragraph 5, irrevocable as of the last day of the year in which the election is made, and the Company shall thereupon establish for such Participant a deferred compensation account (“Account”) to which amounts shall be credited as hereinafter provided; provided, however, that the participation in the Plan of a Participant (other than a Transferring Director (as defined below)) who gives the Company a written election in accordance with this paragraph 1 prior to the expiration of the 30 day period following (and including) the date such Participant becomes a director shall be effective and, subject to paragraph 5, irrevocable as of the date such election is made; provided further, however, that the participation in the Plan of a Participant (“Transferring Director”) who was a director of The Brink’s Company and becomes a director of the Company in connection with the consummation of the distribution (the “Distribution”), on a pro rata basis, by The Brink’s Company to the record holders of The Brink’s Company of all of the outstanding shares of Company stock owned by The Brink’s Company on the date of such distribution (the “Distribution Date”) shall be effective and, subject to paragraph 5, irrevocable as of the Distribution Date.Each election made by a Participant in any calendar year shall state that: 2 (i)the entire amount of annual retainer fee for serving as a member of the Board of Directors of the Company (the “Board”), and/or (ii)the entire amount of attendance fees for attending meetings of the Board of Directors or any committee of the Board, and/or (iii)the entire amount of fees for performing other services for the Company at the request of the Chairman of the Board, or (iv)the entire amount of annual retainer fee, attendance fees and fees for performing other services, in each case payable to such Participant for subsequent years (unless discontinued as provided in paragraph 5 below) or, with respect to any election made by a Participant (other than a Transferring Director) in the first calendar year in which such Participant becomes a director of the Company, for (A) the portion of such calendar year following the date of such election and (B) subsequent years (unless discontinued as provided in paragraph 5 below), shall be credited to such Participant’s Account on the respective dates on which such amounts shall become payable, absent such election.Each such election shall also contain a payment election providing for the manner in which amounts so credited shall be paid from such Account in accordance with paragraph 3 below.Notwithstanding the foregoing, each Transferring Director shall be automatically deemed to have given the Company a written election in accordance with this paragraph 1 that states that the entire amount of each type of fee that such Transferring Director elected to defer for 2008 under The
